



SCHNEIDER NATIONAL, INC.
PERFORMANCE-BASED RESTRICTED STOCK UNIT
AWARD AGREEMENT
THIS PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”),
dated as of [_______] (the “Date of Grant”), is made by and between Schneider
National, Inc., a Wisconsin corporation (the “Company”), and [_______] (the
“Participant”).
WHEREAS, the Company has adopted the Schneider National, Inc. 2017 Omnibus
Incentive Plan (as may be amended from time to time, the “Plan”), pursuant to
which performance-based restricted stock units (“PSUs”) may be granted; and
WHEREAS, the Committee has determined that it is in the best interests of the
Company and its shareholders to grant the PSUs provided for herein to the
Participant, subject to the terms set forth herein.
NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants of the parties contained in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, for themselves, their successors and assigns,
hereby agree as follows:
1.
Grant of Performance-Based Restricted Stock Units.



(a)    Grant. The Company hereby grants to the Participant a total of [______]
target PSUs, on the terms and conditions set forth in this Agreement and as
otherwise provided in the Plan. The final number of PSUs actually awarded at the
end of the Performance Period (defined below), if any, shall be based on the
attainment of specified levels of the performance measures set forth on the
Payout Table [accompanying this Agreement] (the “Performance Leverage Factor
Grid”), and may range between [__]% to [__]% of the number of target PSUs. Each
PSU represents the right to receive one Class B share of the Company’s common
stock, no par value per share (“Share”). The PSUs shall be credited to a
separate book-entry account maintained for the Participant on the books of the
Company.


(b)    Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any interpretations, amendments, rules and regulations promulgated
by the Committee from time to time pursuant to the Plan. Any capitalized terms
not otherwise defined in this Agreement shall have the definitions set forth in
the Plan. The Committee shall have final authority to interpret and construe the
Plan and this Agreement and to make any and all determinations under them, and
its decision shall be binding and conclusive upon the Participant and his or her
legal representative in respect of any questions arising under the Plan or this
Agreement. The Participant acknowledges that the Participant has received a copy
of the Plan and has had an opportunity to review the Plan and agrees to be bound
by all the terms and provisions of the Plan. Without limiting the foregoing, the
Participant acknowledges that the PSUs and any Shares acquired upon settlement
of the PSUs are subject to provisions of the Plan under which, in certain
circumstances, an adjustment may be made to the number of the PSUs and any
Shares acquired upon settlement of the PSUs.


2.Vesting; Settlement.


(a)    Vesting. The number of earned PSUs shall be determined based on the
attainment of specified levels of the performance measures during the period
beginning on [____] and ending on [____] (the “Performance Period”), as set
forth on the Performance Leverage Factor Grid [accompanying this Agreement]. The
number of earned PSUs may range between [__]% and [___]% of the number of target
PSUs. Earned PSUs will cliff-vest on the final date of the Performance Period
(the “Vesting Date”), subject to the Participant remaining continuously employed
in active service by the Company or one of its Affiliates from the Date of Grant
through the Vesting Date.


(b)    Performance Measures. The performance measures under this Agreement shall
be [____].
 
(c)    Committee Determination. As soon as administratively practicable after
the end of the Performance Period, the Committee shall determine the level
attained for each performance measure in accordance with the Performance
Leverage Factor Grid. The Committee shall make the final determination with
regard to the calculation of [the performance measures] for the Performance
Period. The Participant shall be awarded the final number of PSUs in accordance
with the level of performance achieved.


(d)    Settlement. Except as otherwise provided herein, each vested and earned
PSU shall be settled as soon as administratively practicable following the end
of the Performance Period, but in any event during the first 60 days of [___]
(the “Payment Date”). The PSUs may be settled in Shares, in cash in an amount
equal to the number of vested PSUs multiplied by the Fair Market Value of a
Share as of the Vesting Date, or in a combination of cash and Shares, as
determined by the Committee.


3.Dividend Equivalents. Each PSU shall be credited with Dividend Equivalents,
which shall be withheld by the Company for the Participant’s account. Dividend
Equivalents credited to the Participant’s account and attributable to a PSU
shall be distributed (without interest) to the Participant at the same time as
the underlying Share is delivered (or equivalent cash payment made) upon
settlement of such PSU and, if such PSU is forfeited, the Participant shall have
no right to such Dividend Equivalents. Any adjustments for Dividend Equivalents
shall be in the sole discretion of the Committee and may be payable (x) in cash,
(y) in Shares with a Fair Market Value as of the Vesting Date equal to the
Dividend Equivalents, or (z) in an adjustment to the underlying number of Shares
subject to the PSUs.


4.Tax Withholding. Vesting and settlement of the PSUs shall be subject to the
Participant satisfying any applicable U.S. Federal, state and local tax
withholding obligations and non-U.S. tax withholding obligations. Unless
otherwise provided by the Company, (a) tax withholding shall be accomplished by
withholding Shares subject to the PSUs or cash otherwise payable in settlement
of the PSUs with a value up to the amount of any required withholding taxes and
(b) tax withholding shall be at the applicable minimum statutory rate; provided
that, to the extent necessary to avoid an accounting charge, tax withholding
shall in no event exceed the applicable maximum statutory rate. The Company
shall have the right and is hereby authorized to withhold from any amounts
payable to the Participant in connection with the PSUs or otherwise the amount
of any required withholding taxes in respect of the PSUs, its settlement or any
payment or transfer of the PSUs or under the Plan and to take any such other
action as the Committee or the Company deem necessary to satisfy all obligations
for the payment of such withholding taxes.


5.Termination of Employment.


(a)    Termination of Employment due to Death or Disability. If, during the
first calendar year of the Performance Period, (1) the Participant becomes
Disabled or (2) the Participant’s employment with the Company and its Affiliates
is terminated due to the Participant’s death, then the number of target PSUs
shall be deemed earned and fully vested as of the date of such event, and shall
be settled within 60 days following such date. If, on or prior to the Vesting
Date but after the first calendar year of the Performance Period, (1) the
Participant becomes Disabled or (2) the Participant’s employment with the
Company and its Affiliates is terminated due to the Participant’s death, then
the Committee shall determine a number of PSUs, if any, that shall be deemed
earned and vested as of the date of such event based on actual performance, in
accordance with Section 2, for the completed calendar years prior to the year in
which such event occurs. Any such vested and earned PSUs will be settled as soon
as administratively practicable following the date of such event, but in any
event within 60 days following such date. For the avoidance of doubt, this
Section 5(a) shall not apply to any death or Disability of the Participant
occurring after the date of termination of the Participant’s employment for any
reason (including Retirement).


(b)    Termination of Employment due to Retirement. If, on or prior to the
Vesting Date, the Participant’s employment with the Company and its Affiliates
is terminated by the Participant due to Retirement, then a prorated number of
PSUs shall continue to be eligible to vest and be settled in accordance with the
schedule set forth in Section 2, as if the Participant had remained continuously
employed in active service by the Company or one of its Affiliates through the
Vesting Date. Such prorated number of PSUs shall be calculated by multiplying
(x) the number of earned PSUs, as determined by the Committee following the end
of the Performance Period (or in connection with a Change of Control under
Section 6), by (y) a fraction, the numerator of which is the number of completed
or partial months in the Performance Period through the effective date of the
Participant’s Retirement, and denominator of which is the total number of months
in the Performance Period.


(c)    Other Termination of Employment. If, prior to the Vesting Date, the
Participant’s employment with the Company and its Affiliates terminates for any
reason other than as set forth in Sections 5(a) or 5(b) above (including any
termination of employment by the Participant for any reason other than
Retirement, or by the Company with or without Cause), then all unvested PSUs
shall be cancelled immediately and the Participant shall not be entitled to
receive any payments with respect thereto.


6.Change of Control.


(a)    In the event of a Change of Control in which no provision is made for
assumption or substitution of the PSUs granted hereby in the manner contemplated
by Section 8(a) of the Plan, the PSUs, to the extent then unvested, shall
automatically be deemed vested as of immediately prior to such Change of
Control, and the PSUs shall be settled within 60 days following such Change of
Control (or, to the extent the PSUs are deferred compensation subject to Section
409A of the Code, within 60 days following a later payment event permissible
under Section 409A of the Code), in Shares, in cash in an amount equal to the
number of vested PSUs multiplied by the Fair Market Value of a Share (as of a
date specified by the Committee), or in a combination of cash and Shares, as
determined by the Committee. If such Change of Control occurs during the first
calendar year of the Performance Period, the number of PSUs so eligible to vest
shall be the target number of PSUs. If such Change of Control occurs prior to
the Vesting Date but after the first calendar year of the Performance Period,
then the Committee shall determine a number of PSUs, if any, that shall be
eligible to vest based on actual performance, in accordance with Section 2, for
the completed calendar years prior to the year in which such Change of Control
occurs.


(b)    If a Change of Control occurs in which the acquirer assumes or
substitutes the PSUs granted hereby in the manner contemplated by Section 8(b)
of the Plan, then the performance-vesting conditions of the PSUs shall be deemed
waived, and a number of PSUs shall remain eligible to vest so long as the
Participant remains continuously employed in active service by the Company or
one of its Affiliates through the Vesting Date.


(i)    If such Change of Control occurs during the first calendar year of the
Performance Period, the number of PSUs so eligible to vest shall be the target
number of PSUs. If such Change of Control occurs prior to the Vesting Date but
after the first calendar year of the Performance Period, then the Committee
shall determine a number of PSUs, if any, that shall remain eligible to vest
based on actual performance, in accordance with Section 2, for the completed
calendar years prior to the year in which such Change of Control occurs.


(ii)    Notwithstanding anything to the contrary herein, if, within the 24-month
period following such Change of Control, the Participant’s employment with the
Company and its Affiliates is terminated by the Company or one of its Affiliates
without Cause (other than due to death or Disability) then the number of PSUs
determined pursuant to Section 6(b)(i), to the extent unvested, shall become
fully vested as of the date of termination of employment, and promptly settled
within 60 days following such date (or, to the extent the PSUs are deferred
compensation subject to Section 409A of the Code, within 60 days following a
later payment event permissible under Section 409A of the Code).


(iii)    For the avoidance of doubt, if at any time following such Change of
Control, (1) the Participant becomes Disabled or (2) the Participant’s
employment with the Company and its Affiliates is terminated due to the
Participant’s death, then the number of PSUs determined pursuant to Section
6(b)(i), to the extent unvested, shall become fully vested as of the date of
such event, and promptly settled within 60 days following such date (or, to the
extent the PSUs are deferred compensation subject to Section 409A of the Code,
within 60 days following a later payment event permissible under Section 409A of
the Code).


(iv)    For the avoidance of doubt, if at any time following such Change of
Control, the Participant’s employment with the Company and its Affiliates is
terminated by the Participant due to Retirement, then as of the date of
termination of employment, the Participant shall become vested in a prorated
number of PSUs (calculated by multiplying (x) the number of PSUs determined
pursuant to Section 6(b)(i), by (y) a fraction, the numerator of which is the
number of completed or partial months in the Performance Period through the
effective date of the Participant’s Retirement, and denominator of which is the
total number of months in the Performance Period), and such vested PSUs shall be
promptly settled within 60 days following such termination date (or, to the
extent the PSUs are deferred compensation subject to Section 409A of the Code,
within 60 days following a later payment event permissible under Section 409A of
the Code).


7.Restrictive Covenants.


(a)    Restrictive Covenant Agreements. During the term of the Participant’s
employment with the Company and thereafter according to their respective
provisions, the Participant hereby agrees that he or she shall be bound by, and
shall comply with, (i) the Key Employee Non-Compete and No-Solicitation
Agreement, (ii) the Confidentiality Agreement, each in the form provided by the
Company ((i) and (ii) collectively, the “Restrictive Covenant Agreements”), and
(iii) all other agreements the Participant has executed during the course of
employment with the Company and its Affiliates as in effect from time to time.


(b)    Forfeiture; Other Relief. In the event of a breach by the Participant of
any Restrictive Covenant Agreement, then in addition to any other remedy which
may be available at law or in equity, the PSUs shall be automatically forfeited
effective as of the date on which such violation first occurs, and, in the event
that the Participant has received settlement of PSUs within the three (3) year
period immediately preceding such breach, the Participant will forfeit any
Shares or cash payment received upon settlement thereof without consideration
and be required to forfeit any compensation, gain or other value realized
thereafter on the sale or other transfer of such Shares, and must promptly repay
such amounts to the Company. The foregoing rights and remedies are in addition
to any other rights and remedies that may be available to the Company and shall
not prevent (and the Participant shall not assert that they shall prevent) the
Company from bringing one or more actions in any applicable jurisdiction to
recover damages as a result of the Participant’s breach of such restrictive
covenants to the full extent of law and equity. The Participant acknowledges and
agrees that irreparable injury will result to the Company and its goodwill if
the Participant breaches any of the terms of the Restrictive Covenant
Agreements, the exact amount of which will be difficult or impossible to
ascertain, and that remedies at law would be an inadequate remedy for any
breach. Accordingly, the Participant hereby agrees that, in the event of a
breach of any of the terms of the Restrictive Covenant Agreements, in addition
to any other remedy that may be available at law or in equity, the Company shall
be entitled to specific performance and injunctive relief.


(c)    Severability; Blue Pencil. The invalidity or nonenforceability of any
provision of this Section 7 or any of the terms of the Restrictive Covenant
Agreements in any respect shall not affect the validity or enforceability of the
other provisions of this Section 7 or any of the terms of the Restrictive
Covenant Agreements in any other respect, or of any other provision of this
Agreement. In the event that any provision of this Section 7 or any of the terms
of the Restrictive Covenant Agreements shall be held invalid, illegal or
unenforceable (whether in whole or in part) by a court of competent
jurisdiction, such provision shall be deemed modified to the extent, but only to
the extent, of such invalidity, illegality or unenforceability, and the
remaining provisions (and part of such provision, as the case may be) shall not
be affected thereby; provided, however, that if any provision of the Restrictive
Covenant Agreements is finally held to be invalid, illegal or unenforceable
because it exceeds the maximum scope determined to be acceptable to permit such
provision to be enforceable, such provision shall be deemed to be modified to
the minimum extent necessary to modify such scope in order to make such
provision enforceable hereunder.


8.Rights as a Shareholder. The Participant shall not be deemed for any purpose,
nor have any of the rights or privileges of, a shareholder of the Company in
respect of any Shares underlying the PSUs unless, until and to the extent that
(i) the Company shall have issued and delivered to the Participant the Shares
underlying the vested PSUs and (ii) the Participant’s name shall have been
entered as a shareholder of record with respect to such Shares on the books of
the Company. The Company shall cause the actions described in clauses (i) and
(ii) of the preceding sentence to occur promptly following settlement as
contemplated by this Agreement, subject to compliance with applicable laws.


9.Compliance with Legal Requirements. The granting and settlement of the PSUs,
and any other obligations of the Company under this Agreement, shall be subject
to all applicable Federal, provincial, state, local and foreign laws, rules and
regulations and to such approvals by any regulatory or governmental agency as
may be required. The Committee shall have the right to impose such restrictions
on the PSUs as it deems reasonably necessary or advisable under applicable
Federal securities laws, the rules and regulations of any stock exchange or
market upon which Shares are then listed or traded, and/or any blue sky or state
securities laws applicable to such Shares. It is expressly understood that the
Committee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of the Plan and this Agreement,
all of which shall be binding upon the Participant. The Participant agrees to
take all steps the Committee or the Company determines are reasonably necessary
to comply with all applicable provisions of Federal and state securities law in
exercising his or her rights under this Agreement.


10.Clawback. The PSUs and/or the Shares acquired upon settlement of the PSUs
shall be subject (including on a retroactive basis) to clawback, forfeiture or
similar requirements (and such requirements shall be deemed incorporated by
reference into this Agreement) to the extent required by applicable law
(including, without limitation, Section 304 of the Sarbanes-Oxley Act and
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act);
provided that such requirement is in effect at the relevant time, and/or the
rules and regulations of any applicable securities exchange or inter-dealer
quotation system on which the Shares may be listed or quoted, or if so required
pursuant to a written policy adopted by the Company.


11.
Miscellaneous.



(a)    Transferability. The PSUs may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered (a “Transfer”) by the
Participant other than by will or by the laws of descent and distribution,
pursuant to a qualified domestic relations order or as otherwise permitted under
the Plan. Any attempted Transfer of the PSUs contrary to the provisions hereof,
and the levy of any execution, attachment or similar process upon the PSUs,
shall be null and void and without effect.


(b)    Amendment. The Committee at any time, and from time to time, may amend
the terms of this Agreement; provided, however, that the rights of the
Participant shall not be materially adversely affected without the Participant’s
written consent.


(c)    Waiver. Any right of the Company contained in this Agreement may be
waived in writing by the Committee. No waiver of any right hereunder by any
party shall operate as a waiver of any other right, or as a waiver of the same
right with respect to any subsequent occasion for its exercise, or as a waiver
of any right to damages. No waiver by any party of any breach of this Agreement
shall be held to constitute a waiver of any other breach or a waiver of the
continuation of the same breach.


(d)    Deferrals.


(i)    Deferral Elections. The following rules shall apply to any deferral
elections made by the Participant:


(A)    The Participant may elect to defer all or any portion of the Shares or
cash he would otherwise receive pursuant to Section 2 or 3 of this Agreement by
completing and submitting a deferral election form (in a form provided by the
Company) no later than [____] or such other time determined by the Company.


(B)    Deferral elections shall continue in effect until a written election to
revoke or change such deferral election is received by the Company, except that
a written election to revoke or change such deferral election must be made no
later than [_____] or such other time determined by the Company.


(ii)    Distributions Pursuant to Deferral Elections. Any Shares or cash
(including any gains or losses resulting from the investment of cash during the
deferral period and any credits corresponding to dividends pursuant to Section
11(d)(vi)) deferred under this Agreement shall be distributed in a single
lump-sum distribution on the last business day of the month following the month
in which the earliest of the following events occurs (or as soon as
administratively practicable thereafter): (A) the Participant’s “separation from
service” (within the meaning of Section 409A of the Code); (B) a fixed date
specified by the Participant at the time the Participant makes a deferral
election, (which date may not be prior to the fifth (5th) anniversary of the
Payment Date, unless the Company determines otherwise in accordance with Section
409A of the Code); (C) the Participant’s Disability (as provided in Section
11(d)(iii) below); or (D) the Participant’s death. Share deferrals shall be paid
in Shares and cash deferrals shall be paid in cash.


(iii)    Disability. At the time that a Participant elects to defer the receipt
of Shares or cash pursuant to Section 11(d)(i) above, the Participant shall make
an election with respect to the treatment of the deferred Shares or cash in the
event of his or her Disability. The Participant may elect (x) to receive
distribution of the deferred Shares or cash in the event of his Disability, or
(y) notwithstanding his or her Disability, to receive distribution of the
deferred Shares or cash upon the occurrence of an event set forth in clauses
(A), (B) or (D) in Section 11(d)(ii) above. For purposes of this Section 11(d),
“Disability” shall have the meaning set forth in the Plan; however, to the
extent a “Disability” event does not also constitute a “Disability” as defined
in Section 409A, such Disability event shall not constitute a Disability for
purposes of this Section 11(d).


(iv)    Specified Employee. Notwithstanding anything to the contrary in this
Agreement or the Plan, to the extent that the Participant is a “specified
employee” (as defined under Section 409A of the Code) as determined by the
Committee in accordance with the procedures it adopts from time to time, no
payment or distribution of any amounts under this Section 11(d) may be made
before the first business day following the six-month anniversary from the
Participant’s separation from service (within the meaning of Section 409A of the
Code) or, if earlier, the date of the Participant’s death.


(v)     Unforeseeable Emergency. The Committee may, in its sole and absolute
discretion and subject to the requirements and restrictions under Section 409A
of the Code, make a partial or total distribution of the Shares or cash deferred
by a Participant upon the Participant’s request and a demonstration by the
Participant of an “unforeseeable emergency” (as defined in Section 409A of the
Code).


(vi)    Investments; Dividends. All cash deferrals shall be deemed invested in
Shares based on the Fair Market Value of the Shares on the Payment Date. During
the period of deferral, the Participant’s deferral account shall be credited
with regular dividends paid with respect to the deferred Shares. All cash
dividends shall be deemed reinvested in Shares based on the Fair Market Value of
the Shares on the date the dividend is paid.


(vii)    Terms and Conditions of Deferrals. The deferrals made pursuant to this
Section 11(d) shall be subject to such other terms and conditions determined by
the Committee and set forth in a deferral election form and related documents.


(e)    Section 409A. The PSUs are intended to be exempt from, or compliant with,
Section 409A of the Code and shall be interpreted accordingly. Notwithstanding
the foregoing or any provision of the Plan or this Agreement, if any provision
of the Plan or this Agreement contravenes Section 409A of the Code or could
cause the Participant to incur any tax, interest or penalties under Section 409A
of the Code, the Committee may, in its sole reasonable discretion and with the
Participant’s consent, modify such provision to (i) comply with, or avoid being
subject to, Section 409A of the Code, or to avoid the incurrence of taxes,
interest and penalties under Section 409A of the Code, and (ii) maintain, to the
maximum extent practicable, the original intent and economic benefit to the
Participant of the applicable provision without materially increasing the cost
to the Company or contravening the provisions of Section 409A of the Code. This
Section 11(e) does not create an obligation on the part of the Company to modify
the Plan or this Agreement and does not guarantee that the PSUs or the Shares
underlying the PSUs will not be subject to interest and penalties under Section
409A of the Code. Notwithstanding anything to the contrary in the Plan or this
Agreement, to the extent that the Participant is a “specified employee” (within
the meaning of the Committee’s established methodology for determining
“specified employees” for purposes of Section 409A of the Code), payment or
distribution of any amounts with respect to the PSUs that are subject to Section
409A of the Code and that are required to be delayed due to the Participant’s
status as a “specified employee” will be made as soon as practicable following
the first business day of the seventh month following the Participant’s
“separation from service” (within the meaning of Section 409A of the Code) from
the Company and its Affiliates, or, if earlier, the date of the Participant’s
death.


(f)    General Assets. All amounts credited in respect of the PSUs to the
book-entry account under this Agreement shall continue for all purposes to be
part of the general assets of the Company. The Participant’s interest in such
account shall make the Participant only a general, unsecured creditor of the
Company.


(g)    Notices. All notices, requests, consents and other communications to be
given hereunder to any party shall be deemed to be sufficient if contained in a
written instrument and shall be deemed to have been duly given when delivered in
person, by telecopy, by nationally recognized overnight courier, or by
first-class registered or certified mail, postage prepaid, addressed to such
party at the address set forth below or such other address as may hereafter be
designated in writing by the addressee to the addresser:


(i)    if to the Company, to:
Schneider National, Inc.
3101 Packerland Drive
Green Bay, WI 54313
Facsimile: (920) 403-8445
Attention: General Counsel


(ii)    if to the Participant, to the Participant’s home address on file with
the Company.
All such notices, requests, consents and other communications shall be deemed to
have been delivered in the case of personal delivery or delivery by telecopy, on
the date of such delivery, in the case of nationally recognized overnight
courier, on the next business day, and in the case of mailing, on the third
business day following such mailing if sent by certified mail, return receipt
requested.
(h)    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.


(i)    No Rights to Employment. Nothing contained in this Agreement shall be
construed as giving the Participant any right to be retained, in any position,
as an employee, consultant or director of the Company or its Affiliates or shall
interfere with or restrict in any way the rights of the Company or its
Affiliates, which are hereby expressly reserved, to remove, terminate or
discharge the Participant at any time for any reason whatsoever.


(j)    Fractional Shares. In lieu of issuing a fraction of a Share resulting
from an adjustment of the PSUs pursuant to Section 4(b) of the Plan or
otherwise, the Company shall be entitled to pay to the Participant an amount
equal to the Fair Market Value of such fractional share.


(k)    Beneficiary. The Participant may file with the Committee a written
designation of a beneficiary on such form as may be prescribed by the Committee
and may, from time to time, amend or revoke such designation. If no beneficiary
is designated, if the designation is ineffective, or if the beneficiary dies
before the balance of a Participant’s benefit is paid, the balance shall be paid
to the Participant’s estate. Notwithstanding the foregoing, however, a
Participant’s beneficiary shall be determined under applicable state law if such
state law does not recognize beneficiary designations under Awards of this type
and is not preempted by laws which recognize the provisions of this Section
11(k).


(l)    Successors. The terms of this Agreement shall be binding upon and inure
to the benefit of the Company and its successors and assigns, and of the
Participant and the beneficiaries, executors, administrators, heirs and
successors of the Participant.


(m)    Entire Agreement. This Agreement (including any exhibits hereto), the
Plan and the Restrictive Covenant Agreements contain the entire agreement and
understanding of the parties hereto with respect to the subject matter contained
herein and supersede all prior communications, representations and negotiations
in respect thereto.


(n)    Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Wisconsin without regard to principles
of conflicts of law thereof, or principles of conflicts of laws of any other
jurisdiction which could cause the application of the laws of any jurisdiction
other than the State of Wisconsin.


(o)    Consent to Jurisdiction; Waiver of Jury Trial. The Participant and the
Company (on behalf of itself and its Affiliates) each consents to jurisdiction
in the United States District Court for the Eastern District of Wisconsin, or if
that court is unable to exercise jurisdiction for any reason, the Circuit Court
of the State of Wisconsin, Brown County, and each waives any other requirement
(whether imposed by statute, rule of court or otherwise) with respect to
personal jurisdiction or service of process and waives any objection to
jurisdiction based on improper venue or improper jurisdiction. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY, IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THE PLAN OR
THIS AGREEMENT.


(p)    Headings. The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.


(q)    Counterparts. This Agreement may be executed in one or more counterparts
(including via facsimile and electronic image scan (.pdf)), each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same instrument and shall become effective when one or more counterparts
have been signed by each of the parties and delivered to the other parties.




[Signature Page to Follow]






IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the date first written above.

SCHNEIDER NATIONAL, INC.
_______________________________    






____________________________________
[Participant Name]





